—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered August 29, 1990, convicting defendant, after a jury trial, of six counts of sodomy in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
In the circumstances herein, where the trial court allowed evidence of a relationship between the minor complainant and a male friend of his mother to be presented to the jury, the trial court did not err in its related discretionary ruling precluding introduction of evidence with respect to the alleged sexual aspect of that relationship (CPL 60.42 [5]; People v Halbert, 80 NY2d 865, affg 175 AD2d 88). Concur — Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.